

115 HRES 1036 IH: Recognizing that contributions of the North Atlantic Treaty Organization are vital to United States national security.
U.S. House of Representatives
2018-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 1036IN THE HOUSE OF REPRESENTATIVESJuly 26, 2018Ms. Frankel of Florida (for herself, Mr. Engel, Mr. Meeks, and Mrs. Davis of California) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONRecognizing that contributions of the North Atlantic Treaty Organization are vital to United States
			 national security.
	
 Whereas, on April 4, 1949, the North Atlantic Treaty Organization (NATO) was founded as a defensive alliance to enhance security cooperation between member states and deter a military attack on the allies;
 Whereas the United States military presence in Europe has deterred the outbreak of another world war and protects the territorial integrity of NATO allies;
 Whereas the 2017 National Security Strategy of the United States of America reaffirms that NATO is one of our great advantages over our competitors, and the United States remains committed to Article 5 [of the North Atlantic Treaty];
 Whereas 29 countries have joined NATO, including most recently the Republic of Montenegro, which was admitted in 2017;
 Whereas continued NATO enlargement has promoted peaceful democratic transitions and stability in Central and Eastern Europe, key United States interests;
 Whereas NATO provides a deployable and integrated multilateral military capability, enabling the United States to rapidly shape and lead coalitions to address security threats;
 Whereas joint NATO planning, training, and exercises boost United States military readiness and ensure interoperability, defined in this context as the ability for [NATO] allies to act together coherently, effectively and efficiently to achieve tactical, operational and strategic objectives;
 Whereas NATO has played a critical role in securing stability in the Balkans, including through its current deployment of approximately 3,210 non-United States troops in Kosovo as part of NATO’s Kosovo Force (KFOR), an international peacekeeping mission in existence since 1999;
 Whereas NATO invoked Article 5 of the North Atlantic Treaty, its collective defense clause, for the first and only time in response to the terrorist attacks on the United States that occurred on September 11, 2001;
 Whereas NATO has deployed thousands of troops to Afghanistan, where more than 1,100 non-United States NATO ally and partner forces have been killed;
 Whereas Admiral James Stavridis, a former NATO Supreme Allied Commander, testified that, I signed, sadly, thousands of letters of condolence to Europeans who died fighting because the United States had been attacked.;
 Whereas in 2001, NATO agreed on eight measures to support the United States on counter-terrorism, including enhancing intelligence-sharing and providing blanket overflight clearances and access for the United States to ports and airfields for operations against terrorism;
 Whereas NATO allies are reinforcing NATO’s eastern flank by leading three of the four battlegroups of NATO’s Enhanced Forward Presence in Estonia, Latvia, Lithuania, and Poland;
 Whereas NATO is a member of the Global Coalition to Defeat ISIS and supports it through a non-combat training and capacity building mission in Iraq and with the deployment of aircraft to provide intelligence and greater situational awareness;
 Whereas the Russian Federation continues to undermine transatlantic unity and security, including through its invasions of Georgia and Ukraine, noncompliance with its arms control commitments, support for the Assad regime and destabilizing role in Syria, interference in democratic elections, downing of Malaysia Airlines Flight MH17 in Ukraine on July 17, 2014, and its use of a nerve agent in Salisbury, United Kingdom, on March 4, 2018;
 Whereas NATO carries out disaster relief operations and missions to protect populations against natural or humanitarian disasters, and has adopted anti-piracy responsibilities to ensure freedom of the seas;
 Whereas NATO enhances United States cybersecurity, including through the Cyber Operations Center, which incorporates cyber warfare into the alliance’s defense operations, and the Cooperative Cyber Defence Centre of Excellence, which supports its member states with cyber defence expertise;
 Whereas NATO member states have participated in economic sanctions and reduced trade activity with Russia and Iran following the imposition of United States sanctions;
 Whereas at the 2014 Wales Summit Declaration, all NATO member states aimed to allocate 2 percent of their gross domestic product toward defense spending and 20 percent of their annual defense spending on major new equipment, including related research and development by 2024;
 Whereas NATO members, not including the United States, have increased defense spending for 4 consecutive years, and more than half of NATO member states now spend more than 20 percent of their annual defense expenditures on major new equipment; and
 Whereas, on June 8, 2018, Secretary of Defense James Mattis stated at a NATO defense ministers meeting, Many allies are making investments beyond the monetary aspect of the Wales pledge … I appreciate the troops and the leadership these nations provide to support NATO’s Kosovo, Afghanistan forward presence and other missions.: Now, therefore, be it
	
 That the House of Representatives— (1)reaffirms the enduring commitment of the United States to the North Atlantic Treaty Organization (NATO) as the bedrock of transatlantic security and stability;
 (2)appreciates the many contributions that NATO member states have made to support and advance vital United States security interests; and
 (3)recognizes that continued United States leadership in NATO is essential to addressing evolving threats to national security and to fulfilling NATO’s three core tasks: collective defense, crisis management, and cooperative security.
			